DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment of claims 1, 3, 5, and the addition of new claims 13-14, in the paper of 10/17/2022, is acknowledged.  Applicant’s arguments filed 10/17/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-14 are pending and at issue.
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-6 and 11, drawn to a polymerase, in the paper of 6/17/2022, is acknowledged.  Applicants election of the species of serine (S)(L409S) from Species Group 1); glycine (G)(Y410G) from Species Group 2) and serine (S)(P411S) from Species Group 3) with traverse in the paper of 6/17/2022, is acknowledged. 
Claims 7-10, 13 and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent No. 8,460,910) and Sorge et al. (US Pub. No. 2005/0069908).
Smith et al. (U.S. Patent No. 8,460,910) teach a number of modified polymerase enzymes which exhibit improved incorporation of nucleotide analogues bearing substituents at the 3’ position of the sugar moiety that are larger in size than the naturally occurring 3’ hydroxyl group and methods of using these modified polymerases to incorporate nucleotides into polynucleotides, particularly in the context of DNA sequencing.  Smith et al. teach that amino acid sequence variation in a particular three amino acid region of the nucleotide binding site referred to as the “motif A region” has a profound effect on the ability of polymerase to incorporate nucleotide analogues having a substituent at the 3’ position which is larger than a hydroxyl group.  Smith et al. teach that the motif A region occurs at position 408-410 of the 9oN and at positions 409-411 of Pyrococcus furiosus.  Smith et al. teach that there are preferred amino acid substitutions for each of the three positions of the motif A region.  Smith et al. teach that the preferred substitutions are wherein the first amino acid of the motif A region is substituted with serine, the second amino acid of the motif A region is substituted with glycine and the third amino acid of the motif A region is substituted with serine (see claim 1 and supporting text).  Smith et al. teach additional modifications of the Pfu polymerase such as A488L mutation lead to improved incorporation of ddNTPs in sequencing reactions.  Smith et al. teach that in addition to the above modified 9oN polymerase and Pfu polymerase other polymerases may also be similarly modified with a similar effect.  Smith et al. teach the use of the so modified polymerases in methods of incorportating nucleotides into polynucleotides in the contest of DNA sequencing.  Smith et al. also teach the modified DNA polymerases as a part of a kit.
Sorge et al. (US Pub. No. 2005/0069908) teach the generation and characterization of a number of archael DNA polymerase mutants with deficient 3’-5’ exonuclease activity and reduced base analog activity.  Sorge et al. teach the use of the DNA polymerase mutants in methods of nucleic acid synthesis.  Sorge et al. teach the existence of a LYP motif in the Archael Family B DNA polymerases which effects the polymerases reverse transcriptase activity.  Sorge et al. further teach an archael DNA polymerase isolated from Pyrococcus abyssi which has greater that 98% sequence identity to instant SEQ ID NO:1 (see SEQ ID NO:85, claim 1 and supporting text of Sorge et al.).  Sorge et al. also teach the modified DNA polymerases as a part of a kit.
One of skill in the art before the effective filing date would have been motivated to modify the archael DNA polymerase taught by Sorge et al. as SEQ ID NO:85 as per Smith et al. in the motif A region as a means of increasing the polymerases ability to incorporate modified nucleotides into polynucleotides, particularly in the context of DNA sequencing.  One of skill in the art before the effective filing date would have been motivated to modify the archael DNA polymerase taught by Sorge et al. as SEQ ID NO:85 with the motif A substitutions, L409S, Y410G, P411S and A486L as taught by Smith et al. for use in nucleic acid synthesis and sequencing methods and as a part of a kit.  The expectation of success is high based upon the high level of skill in the art of recombinant protein engineering and sequencing as exemplified by the teachings of both Smith et al. and Sorge et al. who teach all of the substrates and methods required to produce the modified polymerases.
Applicants Response:
Applicants submit applicant’s amendment of claim 1 as reciting a polymerase enzyme that comprises either of the following combinations of mutations, L409S, Y410G, and P411S (the “SGS” mutation); or (ii) L409Q, Y410A and P411I (the “QAI” mutation) and traverse the rejection in light of applicants amended claims.  Applicants submit that although Smith discloses various amino acid substitution mutations in motif A of 9oN and Pfu polymerases, including several three amino acid substitution mutations, Smith discloses neither the SGS mutation nor the QAI mutation.
Applicants thus submit that Smith does not specifically teach this element of claim 1. 
Applicants submit that it also would not have been obvious to a person of ordinary skill in the art to create either the SGS or QAI mutation based on the teachings of Smith and Sorge.  In support of applicant’s submission, applicants submit that while a finite number of identified, predictable solutions may support a conclusion of obviousness (see Eisai Co. Ltd. v. Dr. Reddy's Labs., Ltd., 533 F.3d 1353 (Fed. Cir. 2008)), that is not the case here. 
Applicants submit that there are 8,000 potential combinations of amino acids at the three Motif A residues.  Applicants submit that to create a polymerase having either the SGS or QAI mutation based on the teachings of Smith and Sorge, one would first have to choose to make a triple mutation over the multiple possible selections of single mutations (see, e.g., col. 13, In. 27-39) and double mutations (see, e.g., col. 13, In. 53 to col. 14, In. 8) described by Smith. Furthermore, such a selection would have to be made over Sorge's recommendation to focus mutations on the first residue in the motif (para. [0144]). 
Applicants submit that second, one would have to choose not to use one of the triple substitution mutations identified by Smith (see, col. 14, In. 29-31).  Applicants submit that the person of ordinary skill in the art would also have to ignore Smith's teachings that the "most preferred" triple substitution mutations have the amino acid sequence YAV or YAS in the motif A region. (Col. 14, In. 38-51).  Applicants submit that Smith's preference for substituting Y for L at the first residue is further reinforced by Sorge's recommendation to replace the L residue with amino acids with cyclic side chains, which group of amino acids includes Y.  Applicants submit that thus, a person of ordinary skill in the art would not have had reason to select either the SGS or QAI mutation recited in current claim 1. 
Applicants submit that moreover, the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007).  Applicants submit that Smith's own experimental data point to a lack of predictability in the results of Smith's A motif substitutions.  Applicants submit that as described in Smith's Example 2, most of the enzymes generated in Smith's mutagenesis screen did not have the desired properties (in Smith's case, improved incorporation of nucleotides modified at 3' O on ribose): out of 112,000 colonies screened, only 506 were able to incorporate a modified nucleotide (col. 33, In. 43-48).  Additionally, Smith identified only 27 motif A mutants from those 506 colonies that had "improved activity" as compared to a 9°N control enzyme (col. 36, In. 15-64).  Accordingly, not only would a person of ordinary skill in the art not have been motivated to select the SGS or QAI mutation, the results of doing so would have been unpredictable.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein. 
As stated, applicants have amended claim 1 to recite:  A polymerase enzyme according to SEQ ID NO. 1 or any polymerase that shares at least 85% amino acid sequence identity thereto, comprising the following mutation(s): L409S, Y410G, and P411S; or L409Q, Y410A and P411I; wherein the enzyme has little or no 3'-5' exonuclease activity.   
In response to applicant’s submission that while Smith discloses various amino acid substitution mutations in motif A of 9oN and Pfu polymerases, including several three amino acid substitution mutations, Smith does not specifically disclose either the SGS mutation or the QAI mutation, this is acknowledged.  While Smith et al. may not specifically disclose the claimed SGS mutant, Smith et al. teach that amino acid sequence variation in the particular three amino acid region of the nucleotide binding site referred to as the “motif A region” has a profound effect on the ability of polymerase to incorporate nucleotide analogues having a substituent at the 3’ position which is larger than a hydroxyl group.  Smith et al. teach that the motif A region occurs at position 408-410 of the 9oN and at positions 409-411 of Pyrococcus furiosus.  Smith et al. further teach and claim a sub genus of all the possible substitution mutations at position 408-410 of the 9oN wherein the wherein the first amino acid of the motif A region is mutated to an amino acid selected from the group consisting of the aromatic amino acids, the amino acids with aliphatic side chains, glutamine (Q), cysteine (C), and serine (S); the second amino acid of the motif A region is mutated to an amino acid selected from the group consisting of alanine (A), serine (S), and glycine (G); and the third amino acid of the motif A region is mutated to an amino acid selected from the group consisting of serine (S), alanine (A), glycine (G), and the amino acids having beta -branched side chains, whereby the altered 9.degree. N DNA polymerase is capable of incorporating a 3' O-azidomethyl-modified nucleotide.  Thus, while Smith et al. may not disclose the specific SGS mutant they clearly disclose the sub-genus of mutants which the SGS mutant belongs and make obvious each species in this disclosed subgenus.
In response to applicants submission that that there are 8,000 potential combinations of amino acids at the three Motif A residues and one would have to choose to make a triple mutation over multiple possible single and double substitutions, this is not found persuasive on the basis that as previously stated and repeated above, Smith et al. teach that amino acid sequence variation in the particular three amino acid region of the nucleotide binding site referred to as the “motif A region” has a profound effect on the ability of polymerase to incorporate nucleotide analogues having a substituent at the 3’ position which is larger than a hydroxyl group.  Smith et al. teach that the motif A region occurs at position 408-410 of the 9oN and at positions 409-411 of Pyrococcus furiosus.  Smith et al. further teach and claim a sub genus of all the possible substitution mutations at position 408-410 of the 9oN wherein the wherein the first amino acid of the motif A region is mutated to an amino acid selected from the group consisting of the aromatic amino acids, the amino acids with aliphatic side chains, glutamine (Q), cysteine (C), and serine (S); the second amino acid of the motif A region is mutated to an amino acid selected from the group consisting of alanine (A), serine (S), and glycine (G); and the third amino acid of the motif A region is mutated to an amino acid selected from the group consisting of serine (S), alanine (A), glycine (G), and the amino acids having beta -branched side chains, whereby the altered 9.degree. N DNA polymerase is capable of incorporating a 3' O-azidomethyl-modified nucleotide.  It does not matter that there are many species with in the taught subgenus, they are all obvious for the reasons previously stated and repeated herein.
In response to applicant’s submission that to make such a selection would have to be made over Sorge's recommendation to focus mutations on the first residue in the motif (para. [0144]), this is not found persuasive as the rejection is based upon the teaching of Sorge et al. and Smith et al.  As stated previously, Smith et al. teach that amino acid sequence variation in the particular three amino acid region of the nucleotide binding site referred to as the “motif A region” has a profound effect on the ability of polymerase to incorporate nucleotide analogues having a substituent at the 3’ position which is larger than a hydroxyl group.  Smith et al. teach that the motif A region occurs at position 408-410 of the 9oN and at positions 409-411 of Pyrococcus furiosus.  Smith et al. further teach and claim a sub genus of all the possible substitution mutations at position 408-410 of the 9oN wherein the wherein the first amino acid of the motif A region is mutated to an amino acid selected from the group consisting of the aromatic amino acids, the amino acids with aliphatic side chains, glutamine (Q), cysteine (C), and serine (S); the second amino acid of the motif A region is mutated to an amino acid selected from the group consisting of alanine (A), serine (S), and glycine (G); and the third amino acid of the motif A region is mutated to an amino acid selected from the group consisting of serine (S), alanine (A), glycine (G), and the amino acids having beta -branched side chains, whereby the altered 9.degree. N DNA polymerase is capable of incorporating a 3' O-azidomethyl-modified nucleotide.  It does not matter that there are many species with in the taught subgenus, they are all obvious for the reasons previously stated and repeated herein.
In response to applicants submission that one would have to choose not to use one of the triple substitution mutations identified by Smith and applicants submission that the person of ordinary skill in the art would also have to ignore Smith's teachings that the "most preferred" triple substitution mutations have the amino acid sequence YAV or YAS in the motif A region, this is not persuasive, as one of skill in the art wold not have to ignore Smith’s teachings, but rather one of skill in the art would choose to use Smith’s teachings.  As previously stated and repeated above, Smith et al. teach that amino acid sequence variation in the particular three amino acid region of the nucleotide binding site referred to as the “motif A region” has a profound effect on the ability of polymerase to incorporate nucleotide analogues having a substituent at the 3’ position which is larger than a hydroxyl group.  Smith et al. teach that the motif A region occurs at position 408-410 of the 9oN and at positions 409-411 of Pyrococcus furiosus.  Smith et al. further teach and claim a sub genus of all the possible substitution mutations at position 408-410 of the 9oN wherein the wherein the first amino acid of the motif A region is mutated to an amino acid selected from the group consisting of the aromatic amino acids, the amino acids with aliphatic side chains, glutamine (Q), cysteine (C), and serine (S); the second amino acid of the motif A region is mutated to an amino acid selected from the group consisting of alanine (A), serine (S), and glycine (G); and the third amino acid of the motif A region is mutated to an amino acid selected from the group consisting of serine (S), alanine (A), glycine (G), and the amino acids having beta -branched side chains, whereby the altered 9.degree. N DNA polymerase is capable of incorporating a 3' O-azidomethyl-modified nucleotide.  It does not matter that there are many species with in the taught subgenus, they are all obvious for the reasons previously stated and repeated herein.  As previously stated, one of skill in the art before the effective filing date would have been motivated to modify the archael DNA polymerase taught by Sorge et al. as SEQ ID NO:85 as per Smith et al. in the motif A region as a means of increasing the polymerases ability to incorporate modified nucleotides into polynucleotides, particularly in the context of DNA sequencing.  One of skill in the art before the effective filing date would have been motivated to modify the archael DNA polymerase taught by Sorge et al. as SEQ ID NO:85 with the motif A substitutions, L409S, Y410G, P411S and A486L as taught by Smith et al. for use in nucleic acid synthesis and sequencing methods and as a part of a kit.  The expectation of success is high based upon the high level of skill in the art of recombinant protein engineering and sequencing as exemplified by the teachings of both Smith et al. and Sorge et al. who teach all of the substrates and methods required to produce the modified polymerases.
Finally, applicants focus on portions of the references of Smith et al. and Sorge et al. that do not lead one of skill in the art to the claimed substitutions is acknowledged, however not found persuasive as the rejection is made with all of the teachings of the references of Smith et al. and Sorge et al., not merely portions that teach other substitutions.  It is recognized that Smith et al. teach a large number of substitutions of the motif A region of the taught DNA polymerases and the teaching of one substitution mutation does not teach away from others made obvious by other teachings of the references.
In response to applicants submission that Smith's own experimental data point to a lack of predictability in the results of Smith's A motif substitutions is is not found persuasive as the lack of predictability applicants are referring to is not clear.  Smith et al. teach a number of modified polymerase enzymes which exhibit improved incorporation of nucleotide analogues bearing substituents at the 3’ position of the sugar moiety that are larger in size than the naturally occurring 3’ hydroxyl group and methods of using these modified polymerases to incorporate nucleotides into polynucleotides, particularly in the context of DNA sequencing.  Smith et al. teach that amino acid sequence variation in a particular three amino acid region of the nucleotide binding site referred to as the “motif A region” has a profound effect on the ability of polymerase to incorporate nucleotide analogues having a substituent at the 3’ position which is larger than a hydroxyl group.  Smith et al. teach that the motif A region occurs at position 408-410 of the 9oN and at positions 409-411 of Pyrococcus furiosus.  Smith et al. teach that there are preferred amino acid substitutions for each of the three positions of the motif A region.  Smith et al. teach that the preferred substitutions are wherein the first amino acid of the motif A region is substituted with serine, the second amino acid of the motif A region is substituted with glycine and the third amino acid of the motif A region is substituted with serine (see claim 1 and supporting text).  Smith et al. teach additional modifications of the Pfu polymerase such as A488L mutation lead to improved incorporation of ddNTPs in sequencing reactions.    The expectation of success and predictability of such is high based upon the high level of skill in the art of recombinant protein engineering and sequencing as exemplified by the teachings of both Smith et al. and Sorge et al. who teach all of the substrates and methods required to produce the modified polymerases.
Claim(s) 1-6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent No. 8,460,910) and Sorge et al. (US Pub. No. 2005/0069908).
Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
12/16/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652